                                                                         USDC SDNY
UNITED STATES DISTRICT COURT
                                                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                         ELECTRONICALLY FILED
 -------------------------------------------------------------- X        DOC #:
 DAVID A. JOFFE,                                                :        DATE FILED: 11/18/2019
                                                                :
                                              Plaintiff,        :
                            -against-                           :       17-CV-3392 (VEC)
                                                                :
 KING & SPALDING LLP,                                           :           ORDER
                                                                :
                                              Defendant.        :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 15, 2019, the parties appeared for a status conference; and

        WHEREAS, for the reasons stated at the conference, Plaintiff failed to comply with this

Court’s order to submit a revised expert report (“Kucsma Report”) that excludes fringe benefits

from the report’s calculations of damages;

        IT IS HEREBY ORDERED that Plaintiff must serve a revised version of the Kucsma

Report on Defendant no later than December 6, 2019. The damages calculations in the revised

Kucsma Report must not contain any fringe benefits. Failure to comply with this renewed

direction will result in Kucsma’s report and testimony being precluded in their entirety.

        IT IS FURTHER ORDERED that a jury trial shall begin on April 20, 2020, at 10:00

A.M. Any motions in limine must be filed on or before January 10, 2020; responses are due on

or before January 24, 2020. A joint pretrial order, pre-marked exhibits, joint requests to charge,

and proposed voir dire questions must be submitted on or before February 28, 2020. The

parties must appear for a final pretrial conference on April 7, 2020, at 2:30 P.M. The parties are

encouraged to come to a resolution as to the format of Plaintiff’s direct examination.

SO ORDERED.
                                                             _________________________________
Date: November 18, 2019                                            VALERIE CAPRONI
      New York, New York                                           United States District Judge
